                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         SCOTT JOHNSON,                                  Case No. 18-cv-01132-YGR (KAW)
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING MOTION FOR
                                   9               v.                                        JUDGMENT DEBTOR EXAM
                                  10         RK INVESTMENT PROPERTIES, INC.,                 Re: Dkt. No. 38
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            On April 17, 2019, judgment was entered in favor of Plaintiff Scott Johnson and against
                                  14   Defendant RK Investment Properties, Inc., in the amount of $4,000 in statutory damages,
                                  15   $3,827.50 in attorney’s fees, and $630 in costs. (Dkt. No. 32.) On June 26, 2019, Plaintiff filed a
                                  16   motion for a judgment debtor exam for October 15, 2019. (Dkt. No. 36.) The case was then
                                  17   referred to the undersigned. (Dkt. No. 37.)
                                  18            On July 2, 2019, Plaintiff re-filed his motion for a judgment debtor exam for October 17,
                                  19   2019. (Dkt. No. 38.) As of the date of this order, Defendant has not filed an opposition.
                                  20   Accordingly, the Court GRANTS Plaintiff’s motion, and ORDERS Defendant to appear for a
                                  21   judgment debtor exam on October 17, 2019 at 1:30 p.m. at 1301 Clay Street, Oakland, CA 94612.
                                  22   Defendant shall appear and furnish information to aid in enforcement of the money judgment
                                  23   issued in this case. The parties are advised that they are responsible for hiring a court reporter for
                                  24   the proceeding, and that the district court will not assist them in procuring one.
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                   1          Plaintiff is ordered to serve this order on Defendant, and to file a proof of service within

                                   2   seven days of the date of this order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 19, 2019
                                                                                             __________________________________
                                   5                                                         KANDIS A. WESTMORE
                                   6                                                         United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
